DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17477173 filed on September 16th, 2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/16/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3, 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Tsutsui et al. (US Pub. Nº 2017/0173973).

9.	Regarding independent claim 1: Tsuji disclosed a medium drying device ([0036], line 2; also see Fig. 1, reference 12) comprising: 
 	a transport unit ([0036], lines 2-3; and [0048], lines 6-7; also see Fig. 1, reference 13) that transports a medium (Fig. 1, reference P); and 
 	one heating unit that heats the medium transported by the transport unit and is provided in a transport direction of the medium ([0036], lines 3-4; also see Fig. 1, reference 15), 
 	wherein the medium is transported to a heating area by the heating unit a plurality of times ([0020], lines 2-3).
 	Tsuji is silent about an exhaust unit that is provided downstream of a heating area in a medium transport direction and discharges vapor generated from the medium by the heating, to an outside of the device.
 	Tsutsui et al. disclosed a printing apparatus ([0020], line 1; also see Fig. 1, reference 1), comprising a medium drying device ([0020], line 4; also see Fig. 1, reference 30) for drying a medium ([0020], line 3) transported by a transport unit ([0020], line 4; also see Fig. 1, reference 10), and a heating unit the heats the medium ([0027], line 5; also see Fig. 1, reference 31), and further comprising an exhaust unit that is provided downstream of a heating area in a medium transport direction and discharges vapor generated from the medium by the heating, to an outside of the device ([0046], lines 1-3; also see Fig. 4, reference 39. Also see Figs. 1 which shows that the exhaust unit 39 is disposed downstream of the heating unit 31 as evidenced by the transport direction represented by the arrows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsutsui et al. with those of Tsuji by providing an exhaust unit in order to release heated gas from around the heating unit as disclosed by Tsutsui et al. in paragraph [0046].

10.	Regarding claim 3: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 1, further comprising: a loop-like transport path including the heating area and configured to circumferentially transport the medium, wherein as the medium passes through the loop-like transport path, the medium passes through the heating area a plurality of times (Tsuji [0020], lines 2-3; also see Fig. 1, the medium is transported in a loop-like path R 13 a plurality of times pass the heating unit 15).

11.	Regarding claim 5: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 1, wherein the medium is transported to the heating area both in a first transport direction and a second transport direction that is opposite to the first transport direction (Tsuji Fig. 1, the medium P is transported in the left-to-right direction and in the opposite right-to-left direction around the loop), and as the medium is transported in the first transport direction and the second transport direction, the medium passes through the heating area a plurality of times (Tsuji [0020], lines 2-3).

12.	Regarding claim 15: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 1, wherein a control unit (Tsuji [0054], lines 4-8; also see Fig. 1, reference 29), which controls the heating unit, controls the heating of the medium by the heating unit according to conditions (Tsuji [0057], lines 1-11; the heating of the medium is controlled by a condition such as the amount of ink ejected onto the medium).

13.	Regarding claim 16: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 15, wherein the control unit, which controls the heating unit (Tsuji [0054], lines 4-8; also see Fig. 1, reference 29), controls a temperature of the heating unit according to conditions (Tsuji [0057], lines 1-11; the larger the number of rotations, the higher the heat produced by the heating unit 15).

14.	Regarding claim 17: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 15, wherein the control unit, which controls the heating unit (Tsuji [0054], lines 4-8; also see Fig. 1, reference 29), controls a number of times by which the medium passes through the heating area according to conditions (Tsuji [0057], lines 1-11).

15.	Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Tsutsui et al. (US Pub. Nº 2017/0173973) as applied to claims 1, 3, 5 and 15-17 above and further in view of Ogawa (US Pub. Nº 2003/0007061).

16.	Regarding claim 7: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 1.
 	The combination of Tsuji and Tsutsui et al. is silent about wherein the heating unit includes a heating roller pair that holds the medium between a driving roller driven to rotate and a driven roller driven to rotate by the rotation of the driving roller and transports the medium, and one or both of the driving roller and the driven roller is heated.
 Ogawa disclosed a heating unit ([0050], line 8; also see Fig. 1, reference 34) that includes a heating roller pair that holds the medium (Fig. 1, reference C) between a driving roller driven to rotate ([0064], line 3; also see Fig. 1, reference 19 which is rotated by the motor 21) and a driven roller driven to rotate by the rotation of the driving roller and transports the medium ([0067], lines 2-5; also see Fig. 1, reference 65), and one or both of the driving roller and the driven roller is heated ([0064], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa with those of the combination of Tsuji and Tsutsui et al. by providing a heating roller pair on the heating path in order to control the surface temperature of the recording medium more efficiently.

17.	Regarding claim 9: The combination of Tsuji, Tsutsui et al. and Ogawa disclosed the medium drying device according to claim 7, further comprising: a pressing unit that presses the driven roller against the driving roller (Ogawa [0082], lines 1-3); and a pressing force changing unit that changes a pressing force of the pressing unit (Ogawa [0082], lines 1-3).

18.	Regarding claim 11: The combination of Tsuji, Tsutsui et al. and Ogawa disclosed the medium drying device according to claim 9, wherein when a post-recording medium, on which recording is performed by ejecting a liquid to the medium (Tsuji Fig. 1, reference 11), is dried (Tsuji Fig. 1, reference 12), the pressing force of the pressing unit is changed according to an amount of liquid ejected to the medium (Ogawa [0082], lines 1-3 and [0092], lines 3-7; the temperature of the heating roller pair is a function of the amount of liquid ejected onto the medium).

19.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Tsutsui et al. (US Pub. Nº 2017/0173973) as applied to claims 1, 3, 5 and 15-17 above and further in view of Ooba (US Pub. Nº 2015/0251474).


20.	Regarding claim 18: The combination of Tsuji and Tsutsui et al. disclosed the medium drying device according to claim 1 (see the rejection of Claim 1).
 	The combination of Tsuji and Tsutsui et al. is silent about a medium processing apparatus comprising: a reception unit that receives a medium to be processed; the medium drying device according to claim 1, which performs drying processing on the medium received from the reception unit; and a processing unit that performs processing on the medium received from the reception unit or the medium drying-processed by the medium drying device.
Ooba disclosed a medium processing apparatus (see Fig. 3) comprising: a reception unit that receives a medium to be processed ([0045], line 2; also see Fig. 3, the receiving section of the image fixing apparatus 302); a medium drying device, which performs drying processing on the medium received from the reception unit ([0047], line 16; also see Fig. 3, reference 314); and a processing unit that performs processing on the medium received from the reception unit or the medium drying-processed by the medium drying device ([0046], lines 10-11 which processes a medium conveyed either through the path 316 where the drying unit 314 is located or through the path 315).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ooba with those of the combination of Tsuji and Yamamoto et al. by substituting the drying unit of Ooba with the drying unit of Tsuji in order to control the drying level of the medium more efficiently.

21.	Regarding claim 19: The combination of Tsuji, Tsutsui et al. and Ooba disclosed the medium processing apparatus according to claim 18, further comprising: a saddle stitching processing unit that stitches a central portion of the medium drying-processed by the medium drying device in a medium transport direction (Ooba, [0052], lines 21-23; also see Fig. 3, reference 344).

22.	Regarding claim 20: The combination of Tsuji, Tsutsui et al. and Ooba disclosed a recording system comprising: a recording unit that includes a recording section for performing recording on a medium (Ooba, [0047], lines 7-8; also see Fig. 3, reference 312); and the medium processing apparatus according to claim 18, which processes the medium after the recording by the recording section (see the rejection of Claim 18).

Allowable Subject Matter
23.	Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

24.	Claims 2, 4, 6, 8, 10, 12 and 14 are allowed.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853